159 Ga. App. 508 (1981)
284 S.E.2d 27
WILLIAMSON
v.
THE STATE.
61026.
Court of Appeals of Georgia.
Decided September 11, 1981.
Jean E. Johnson, Jr., F. Gentry Shelnutt, Jr., for appellant.
Herbert Rivers, Solicitor, Robert Webb, Assistant Solicitor, for appellee.
POPE, Judge.
This court having entered a judgment in the above-styled case at 156 Ga. App. 856 (276 SE2d 60) (1980) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court in State v. Williamson, 247 Ga. 685 (279 SE2d 203) (1981), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Judgment affirmed. McMurray, P. J., and Banke, J., concur.